DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive for the following reasons given below. 
35 U.S.C. § 101
	Applicant states that the claims do not recite a mental process since they do not contain limitations that can be practically be performed in the human mind and the claims contain additional elements that integrate the abstract idea into a practical application. See pgs. 11-13 of Applicant’s Remarks submitted on 10/18/2021. In support of this position, Applicant lists multiple features that Applicant argues cannot be practically be performed in the human mind. See pg. 11 of Applicant’s Remarks submitted on 10/18/2021. After considering Applicant’s recited examples, other than dependent claims 7 and 20, Examiner respectfully disagrees. 
	Regarding Applicant’s first example, in which claims 1 and 14 recite: “applying ... a long short-term memory attention model to an input data sequence to identify discriminative sequence periods of the input data sequence and to generate a corresponding attention weight value for each one of at least some of the discriminative sequence periods." See pg. 11 of Applicant’s Remarks submitted on 10/18/2021. Except for a long short-term memory attention model, all of the other recited elements recite mental processes, since these elements can be performed in the human mind through the use of observation, evaluation, judgment and/or opinion. While an additional element is recited i.e. a long short-term memory attention model, it is recited in such a way that it amounts to no more than a recitation of the words “apply it” (or an equivalent). Applicant’s limitation, recites only the idea of an outcome and fails to recite the details/steps of how the solution to the problem is accomplished.  In this case, there are no specific steps on See e.g., Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). 
Regarding Applicant’s second example, in which claim 8 recites: “controlling and/or executing a long short term memory attention model configured to process an input data sequence and identify discriminative sequence periods of the input data sequence and to generate a corresponding attention weight value for each one of at least some of the discriminative sequence periods.” See pg. 11 of Applicant’s Remarks submitted on 10/18/2021.   Except for a long short-term memory attention model, all of the other recited elements recite mental processes, since these elements can be performed in the human mind through the use of observation, evaluation, judgment and/or opinion. While an additional element is recited i.e. a long short-term memory attention model, it is recited in such a way that it amounts to no more than a recitation of the words “apply it” (or an equivalent). Applicant’s limitation, recites only the idea of an outcome and fails to recite the details/steps of how the solution to the problem is accomplished.  In this case, there are no specific steps on implementing a long short-term memory attention model to solve the problem of identifying discriminate sequence period and generating corresponding attention weights. Applicant’s claim gives no details on a long short-term memory attention model and thus, the additional element is a mere instruction to apply an exception. See e.g., Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). 
See pg. 11 of Applicant’s Remarks submitted on 10/18/2021.   Except for a long short-term memory attention model, all of the other recited elements recite mental processes, since these elements can be performed in the human mind through the use of observation, evaluation, judgment and/or opinion. While an additional element is recited i.e. a long short-term memory attention model, it is recited in such a way that it amounts to no more than a recitation of the words “apply it” (or an equivalent). Applicant’s limitation, recites only the idea of an outcome and fails to recite the details/steps of how the solution to the problem is accomplished.  In this case, there are no specific steps on implementing a long short-term memory attention model to solve the problem of identifying discriminate sequence period and generating corresponding attention weights. Applicant’s claim gives no details on a long short-term memory attention model and thus, the additional element is a mere instruction to apply an exception. See e.g., Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). 
Regarding Applicant’s third example, in which claims 1 and 14 recite: “generating [a] perturbed data sequence employs at least one of selective filtering or conservative adversarial training, the selective filtering and conservative adversarial training to preserve perceptual similarity between the input data sequence and the perturbed data sequence.” See pg. 11 of Applicant’s Remarks submitted on 10/18/2021.  All of the recited elements recite mental processes, since these elements can be performed in the human mind through the use of perceptual similarity. See para. [0056] of Applicant’s Specification of 04/10/2019. Furthermore, Fig. 2 of the  drawings submitted on 04/10/2019 detail two examples of determining perceptual similarity when detailing with the substitution of words in a sentence. Accordingly, under the broadest reasonable interpretation of the claims in light of the specification, selective filtering or conservative adversarial training recite mental processes that can be performed in the human mind.
Regarding Applicant’s fourth example, in which dependent claims 3, 11, and 16 recite: “a measure of perceptual similarity between the input data sequence and the perturbed data sequence based on a sum of products of (1) the attention weight values of the discriminative sequence periods of the input data sequence and (2) a logarithm of attention weights of the perturbed data sequence.” See pg. 12 of Applicant’s Remarks submitted on 10/18/2021.  All of the recited elements recite mental processes and/or mathematical concepts and thus an abstract idea. For example, the above claim recites the elements of “sum of products” and “a logarithm” which are purely textual replacements for a mathematical formulas and/or equations, and thus fall under the mathematical concepts grouping. See MPEP § 2106.04(a)(2)(I)(B)(detailing an example in which  the phrase determining a ratio of A to B is merely using a textual replacement for the particular equation (ratio = A/B). Additionally, the phrase calculating the force of the object by multiplying its mass by its acceleration is using a textual replacement for the particular equation (F= ma)).  
Regarding Applicant’s fifth example, dependent claims 5, 13, and 18 recite:  “generating adversarial perturbations to maximize an adversarial loss and minimize variation of the attention See pg. 12 of Applicant’s Remarks submitted on 10/18/2021.  All of the recited elements recite mental processes and/or mathematical concepts and thus an abstract idea. For example, the above claim recites the elements of “maximize an adversarial loss” and “minimize variation of the attention weight values” which are purely textual replacements for a mathematical formulas and/or equations, and thus fall under the mathematical concepts grouping. See MPEP § 2106.04(a)(2)(I)(B)(detailing an example in which  the phrase determining a ratio of A to B is merely using a textual replacement for the particular equation (ratio = A/B). Additionally, the phrase calculating the force of the object by multiplying its mass by its acceleration is using a textual replacement for the particular equation (F= ma)).
In regards, to Applicant’s argument that the claimed invention improves the functioning of a computer or improves another technology or technical field, since the specification identifies particular technical problems associated with existing deep learning algorithms. See pg. 13 of Applicant’s Remarks submitted on 10/18/2021. Even though the specification need not explicitly set forth the improvement, it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. See MPEP § 2106.05(a)(emphasis added). In this case, Applicant refers to paragraphs [0014] and [0015] of the specification submitted on 04/10/2019 to support Applicant’s argument that the claimed invention improves the functioning of a computer or improves another technology or technical field. See pg. 13 of Applicant’s Remarks submitted on 10/18/2021. Both paragraphs that Applicant cited to support that the invention improves the functioning of a computer or improves another technology or technical 
35 U.S.C. § 103
Applicant argues that even if one of ordinary skill would be motivated to combine the teachings of Michel in view of Wang to extract more information from each layer, this would not provide a person of ordinary skill with any alternatives or modifications to the kNN or CharSwap modification techniques disclosed in Michel. See pg. 14 of Applicant’s Remarks submitted on 10/18/2021.
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). See MPEP § 2145(III).  
In this case Michel details a LSTM based encoder and decoder architecture with two layers and word embedding layer(s) with one attention mechanism. See Michel pg. 5, right-column (“[t]he first is an LSTM based encoder-decoder architecture with attention…[i]t uses 2-layer encoders and decoders, and dot-product attention. We set the word embedding dimension to 300 and all others to 500.”). Wang details an encoder and encoder architecture with four layers and a character embedding layer with three attention mechanisms. See Wang, pg. 71(“[i]n our model, we use randomly initialized 64-dimensional character embedding and hidden vector length d is set to 100 for all layers. We utilize 4-layer Passage encoder and Question encoder. And Fusion SRU is set to 2-layer.”); See also Wang, pg. 67, (“three attention mechanisms are applied to different layers. Simple match attention is adopted in Embedding Layer, extracting syntactic information between the question and passage. While in Representation Layer, bi-directional attention raises the representation ability by linking and fusing semantic information from the question words and passage words. In Understanding Layer, we adopt self-match attention to refine overall understanding”). 
As stated in the Office Action of 08/18/2021, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michel’s method in view of Wang, the motivation to do so would be to extract more information for each layer, which Wang was able to do by using three attention mechanisms. Accordingly, one of ordinary skill would be motivated to combine the teachings of Michel in view of Wang. This was the motivation recited in the Office Action of 08/18/2021 and the motivation to combine did not mention kNN or CharSwap of Michel as the motivation to combine. In fact, what Applicant recites in the remarks regarding Michel’s kNN or CharSwap mechanism have to do with enforcing semantic/perceptual similarity and are constraints. 1 
Applicant further argues that Michel in view of Wang does not teach the limitation of “an adversarial perturbation radius” and the amended limitation of “wherein a discriminative sequence period having a relatively larger attention weight value also has a relatively larger adversarial perturbation radius. See pgs. 14-15 of Applicant’s Remarks submitted on 10/18/2021. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Wang, not Michel teaches the adversarial perturbation radius. See pgs. 21-22 of the Current Office Action. Furthermore, Wang also teaches the limitation of “wherein a discriminative sequence period having a relatively larger attention weight value also has a relatively larger adversarial perturbation radius.” See pgs. 21-22 of the Current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
 Based on the following formula found in paragraph [0028] i.e.                          
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            θ
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            L
                                        
                                        
                                            a
                                            t
                                            t
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                             
                                            y
                                            ;
                                            θ
                                        
                                    
                                
                            
                            +
                            λ
                            L
                            (
                            x
                            +
                            
                                
                                    r
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            ,
                            y
                            ;
                            θ
                            )
                        
                    ,                         
                            
                                
                                    L
                                
                                
                                    a
                                    t
                                    t
                                
                            
                        
                     should be labeled as the standard training loss and not the adversarial training loss as currently described in the specification. And                          
                            L
                        
                     should be labeled as the adversarial training loss and not the standard training loss as currently described in the specification. Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  Instead of the claim stating “using a predicted training label associated with the input data sequence,” the claim states “using a precited  training label associated with the input data sequence.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “relatively larger” are relative terms which render claims 1, 8, and 14 as indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention in regards to the elements of “attention weight value” and “adversarial perturbation radius.” Since each of the independent claims have been rejected, the dependent claims are rejected too, due to claim dependency. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action 
Claims 1-6 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites applying…to an input data sequence to identify discriminative sequence periods of the input data sequence and to generate a corresponding attention weight value for each one of at least some of the discriminative sequence periods; calculating…an adversarial perturbation radius for each one of at least some of the discriminative sequence periods, wherein a discriminative sequence period having a relatively larger attention weight value also has a relatively larger adversarial perturbation radius; and generating…a perturbed 
This judicial exception is not integrated into a practical application because it only recites the following additional elements: a processor-based system and a long short-term attention model. A processor based system is recited at a high-level of generality (i.e. as a generic processor that performs generic computer functions) such that it amounts to not more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). A long short-term attention model is a general linking between the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.05(f). 
 The claim does not include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and a long short-term memory attention model amounts to not more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). 
Regarding dependent claim 2, it recites generating adversarial perturbed data using a predicted training label associated with the input data sequence. This limitation is also an abstract idea, since it recites a mental concept that does not integrate the judicial exception into a 
Regarding dependent claim 3, it recites calculating a measure of perceptual similarity between the input data sequence and the perturbed data sequence based on a sum of products of (1) the attention weight values of the discriminative sequence periods the input data sequence and (2) a logarithm of attention weights of the perturbed data sequence.  This limitation is also an abstract idea, since it recites a mathematical concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 1 and 2. Thus, the dependent claim is ineligible.
  Regarding dependent claim 4, it recites ranking the perturbed data sequence among one or more potential perturbed data sequences, the ranking based on the measure of perceptual similarity. This limitation is also an abstract idea, since it recites a mental concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 1 and 3. Thus, the dependent claim is in eligible. 
Regarding dependent claim 5, it recites generating adversarial perturbations to maximize an adversarial loss and minimize variation of the attention weight values. This limitation is also an abstract idea, since it recites a mathematical concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 1. Thus, the dependent claim is ineligible.
Regarding dependent claim 6, it recites vectorizing an input temporal data stream to generate the input data sequence. This limitation is also an abstract idea, since it recites a mathematical concept that does not integrate the judicial exception into a practical application 
The claim 8 recites…configured to process an input data sequence and identify discriminative sequence periods of the input data sequence and to generate a corresponding attention weight value for each one of at least some of weights associated with the discriminative sequence periods; …further to control and/or execute a selective filtering module configured to calculate an adversarial perturbation radius for each one of at least some of the discriminative sequence periods, wherein a discriminative sequence period having a relatively larger attention weight value also has a relatively larger adversarial perturbation radius; and…further to control and/or execute an attention aware perturbation module configured to generate a perturbed data sequence by replacing data in at least a particular one of based on the discriminative sequence periods with adversarial perturbed data that falls within the adversarial perturbation radius corresponding to the particular discriminative sequence period. All of the limitations recite either mathematical concepts and/or mental processes. 
This judicial exception is not integrated into a practical application because it only recites the following additional elements: one or more processors to control and/or execute and a long short-term memory attention model. One or more processors to control and/or execute is recited at a high-level of generality (i.e. as a generic processor that performs generic computer functions) such that it amounts to not more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). A long short-term attention model is a general linking between the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.05(f). 
See MPEP 2106.05(f). 
Regarding dependent claim 9, it recites to preserve perceptual similarity between the input data sequence and the perturbed data sequence. This limitation is also an abstract idea, since it recites a mental concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 8. Thus, the dependent claim is ineligible.
Regarding dependent claim 10, it recites to generate adversarial perturbed data using a predicted training label associated with the input data sequence. This limitation is also an abstract idea, since it recites a mental concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 8 and 9. Thus, the dependent claim is ineligible.
Regarding dependent claim 11, it recites calculate a measure of perceptual similarity between the input data sequence and the perturbed data sequence based on a sum of products of (1) the attention weight values of the discriminative sequence periods the input data sequence and (2) a logarithm of attention weights of the perturbed data sequence.  This limitation is also an abstract idea, since it recites a mathematical concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 8 and 10. Thus, the dependent claim is ineligible.

Regarding dependent claim 13, it recites a conservative adversarial training module, controllable and/or executable by the one or more processors, and configured to generate adversarial perturbations to maximize an adversarial loss and minimize variation of the attention weight values. This limitation is also an abstract idea, since it recites a mathematical concept that does not integrate the judicial exception into a practical application, since one or more processors are generic computer components and one or more processors does not amount to significantly more than the judicial exception since the elements amount to not more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Thus, claim 8 is ineligible. 
The claim 14 recites…applying…to an input data sequence to identify discriminative sequence periods of the input data sequence Page 6 of 16 Amendment Filed 18 October 2021Reply to Office Action of 18 August 2021and to generate a corresponding attention weight value for each one of at least some of the discriminative sequence periods; calculating an adversarial perturbation radius for each one of at least some of the discriminative sequence periods, wherein a discriminative sequence period having a relatively larger attention weight value also has a relatively larger adversarial perturbation radius; and generating a perturbed data sequence by replacing data in at least a particular one of based on the discriminative sequence 
 This judicial exception is not integrated into a practical application because it only recites the following additional elements: one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out and a long short-term memory attention model. One or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out is recited at a high-level of generality (i.e. as a generic computer performing generic computer functions) such that it amounts to not more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). A long short-term attention model is a general linking between the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.05(f). 
 The claim does not include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out and a long short-term memory attention model amounts to not more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  

Regarding dependent claim 16, it recites calculating a measure of perceptual similarity between the input data sequence and the perturbed data sequence based on a sum of products of (1) the attention weight values of the discriminative sequence periods the input data sequence and (2) a logarithm of attention weights of the perturbed data sequence.  This limitation is also an abstract idea, since it recites a mathematical concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 14 and 15. Thus, the dependent claim is ineligible.
  Regarding dependent claim 17, it recites ranking the perturbed data sequence among one or more potential perturbed data sequences, the ranking based on the measure of perceptual similarity. This limitation is also an abstract idea, since it recites a mental concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 14 and 16. Thus, the dependent claim is in eligible. 
Regarding dependent claim 18, it recites generating adversarial perturbations to maximize an adversarial loss and minimize variation of the attention weight values. This limitation is also an abstract idea, since it recites a mathematical concept that does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as recited in claim 14. Thus, the dependent claim is ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michel,  et al. "On evaluation of adversarial perturbations for sequence-to-sequence models." arXiv preprint arXiv:1903.06620 (2019) (“Michel”) in view of Wang, et al. "A3net: Adversarial-and-attention network for machine reading comprehension." CCF International Conference on Natural Language Processing and Chinese Computing. Springer, Cham, 2018 (“Wang”). 
Regarding claim 1, Michel teaches a method for adversarial training sequence perturbation, the method comprising: applying, by a processor-based system, a long short-term memory attention model to an input data sequence to identify discriminative sequence periods of the input data sequence and to generate a corresponding attention weight value for each one of at least some of the discriminative sequence periods(Michel, pg. 5, left-column, “[W]e perform all experiments on the IWSLT2016 dataset… in the {French, German, Czech}                        
                            →
                        
                    English…[t]he first is an LSTM based encoder decoder architecture with attention…with value 0.1… [w]e experiment with both word based models (vocabulary size fixed at 40k) and subword based models…[f]or word-based models, we perform <unk> replacement, replacing <unk> tokens in the translated sentences with the source words with the highest attention value during inference.” Michel teaches we perform all experiments on the IWSLT2016 dataset an LSTM based encoder decoder architecture with attention we experiment with both word based models (vocabulary size fixed at 40k) and subword based models (i.e. applying, by a processor-based system, a long short-term memory attention model to an input data sequence to identify discriminative sequence periods of the input data sequence) for word-based models, we perform <unk> replacement, replacing <unk> tokens in the translated sentences with the source words with the highest attention value during inference (i.e. and to generate a corresponding attention weight value for each one of at least some of the discriminative sequence periods)); 
wherein generating the perturbed data sequence employs at least one of selective filtering or conservative adversarial training, the selective filtering and conservative adversarial training to preserve perceptual similarity between the input data sequence and the perturbed data sequence(Michel, pg. 2, right-column, “Hence, it is crucial, when evaluating adversarial attacks on MT models, that the discrepancy between the original and adversarial input sentence be quantified in a way that is sensitive to meaning. Let us denote such a source similarity score                         
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                            (
                            x
                            ,
                             
                            
                                
                                    x
                                
                                ^
                            
                            )
                        
                    .” Michel teaches when evaluating adversarial attacks on MT models, that the discrepancy between the original and adversarial input sentence be quantified in a way that is sensitive to meaning (i.e. wherein generating the perturbed data sequence employs at least one of selective filtering or conservative adversarial training, the selective filtering and conservative adversarial training to preserve perceptual similarity ) source similarity score                         
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                            (
                            x
                            ,
                             
                            
                                
                                    x
                                
                                ^
                            
                            )
                        
                     (i.e. between the input data sequence and the perturbed data sequence)).2  
Michel does not teach: calculating, by the processor-based system, an adversarial perturbation radius for each one of at least some of the discriminative sequence periods, wherein a discriminative sequence period having a relatively larger attention weight value also has a relatively larger adversarial perturbation radius; and generating, by the processor-based system, a perturbed data sequence by replacing data in at least a particular one of the discriminative sequence periods with adversarial perturbed data that falls within the adversarial perturbation radius corresponding to the particular discriminative sequence period. 
calculating, by the processor-based system, an adversarial perturbation radius for each one of at least some of the discriminative sequence periods(Wang, pg. 69, see also fig. 2,“Adversarial training applies worst case perturbations on target variables. As is shown in Fig.2, we denote X as the target variable and θ as the parameters of the model… adversarial training adds adversarial cost function                         
                            
                                
                                    L
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            
                                
                                    X
                                    ;
                                    θ
                                
                            
                        
                     to the original cost function. The equation of                         
                            
                                
                                    L
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            
                                
                                    X
                                    ;
                                    θ
                                
                            
                            =
                            L
                            
                                
                                    X
                                    +
                                    
                                        
                                            r
                                        
                                        
                                            a
                                            d
                                            v
                                        
                                    
                                    ;
                                    θ
                                
                            
                            ,
                             
                            
                                
                                    r
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            =
                            
                                
                                    
                                        
                                            arg
                                        
                                        ⁡
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                    
                                    ≤
                                    ϵ
                                
                            
                            L
                            (
                            X
                            +
                            r
                            ;
                             
                            
                                
                                    θ
                                
                                ^
                            
                            )
                        
                    .” Wang teaches                         
                            
                                
                                    r
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            =
                            
                                
                                    
                                        
                                            arg
                                        
                                        ⁡
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                    
                                    ≤
                                    ϵ
                                
                            
                            L
                            (
                            X
                            +
                            r
                            ;
                             
                            
                                
                                    θ
                                
                                ^
                            
                            )
                        
                    (i.e. calculating, by the processor-based system, an adversarial perturbation radius) we denote                         
                            X
                            +
                            r
                        
                     (i.e. for each one of at least some of the discriminative sequence periods)), wherein a discriminative sequence period having a relatively larger attention weight value also has a relatively larger adversarial perturbation radius(Wang, pg. 68, see also fig. 1, “The above bi-directional attention representation                         
                            
                                
                                    
                                        
                                            v
                                        
                                        ^
                                    
                                
                                
                                    P
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            v
                                        
                                        ^
                                    
                                
                                
                                    P
                                    2
                                
                            
                        
                     is concatenated with [the] word representation                         
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                        
                     to generate the attention representation                         
                            
                                
                                    
                                        
                                            v
                                        
                                        ^
                                    
                                
                                
                                    P
                                
                            
                        
                    ” & Wang, pg. 73, see also fig. 3, “For AT on attention variable                         
                            
                                
                                    
                                        
                                            v
                                        
                                        ^
                                    
                                
                                
                                    P
                                
                            
                        
                     we obtain the best performance when ε is 0.5 ×                         
                            
                                
                                    10
                                
                                
                                    -
                                    4
                                
                            
                        
                    …[i]t indicates we need[] larger adversarial perturbation [the] for low-level variable…” Wang teaches attention representation                         
                            
                                
                                    
                                        
                                            v
                                        
                                        ^
                                    
                                
                                
                                    P
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            v
                                        
                                        ^
                                    
                                
                                
                                    P
                                    2
                                
                            
                        
                     is concatenated with the word representation                         
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                        
                     to generate the attention representation                         
                            
                                
                                    
                                        
                                            v
                                        
                                        ^
                                    
                                
                                
                                    P
                                
                            
                        
                     and for AT on attention variable                         
                            
                                
                                    
                                        
                                            v
                                        
                                        ^
                                    
                                
                                
                                    P
                                
                            
                        
                     we obtain the best performance when ε is 0.5 ×                         
                            
                                
                                    10
                                
                                
                                    -
                                    4
                                
                            
                        
                     that indicates we need larger adversarial perturbation for the low-level variable (i.e. wherein a discriminative sequence period having a relatively larger attention weight value also has a relatively larger adversarial perturbation radius)); and generating, by the processor-based system, a perturbed data sequence by replacing data in at least a particular one of the discriminative sequence periods with adversarial perturbed data that falls within the adversarial perturbation radius corresponding to the particular discriminative sequence period(Wang, pg. 70-72, see also table 2, table 4, “In this section, we evaluate our model on the WebQA dataset…we obtain 77.01% with multi-layer attention and adversarial training… WebQA is a large scale real-world Chinese QA dataset. Table 2 gives an example from WebQA dataset. Its questions are from user queries in search engines and its passages are from web pages…” ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michel’s method in view of Wang, the motivation to do so would be would be to extract more information for each layer (Wang, pg. 65, “The state-of-the-art models have been proved to be effective in English MRC datasets such as CNN/DailyMail… and SQuAD… such as Match-LSTM… BIADF… SAN… and ReasoNet... all use attention mechanism and pointer network…to predict the span answer. However, these models tend to apply attention function on the limited layer. Thus they would ignore some deep-seated information. To solve this problem, we adopt multi-layer attention to extract information at each level. In the low-level, attention weight is highly affected by the similarity of word embedding and lexical structure(e.g. affix, part of speech, etc.), which contains syntactic information. While in the high-level, attention weight reflects the abstract concept correlation between passage and question, which contains semantic information.”). 
Regarding claim 2, Michel in view of Wang teaches the method of claim 1, further comprising generating the adversarial perturbed data using a predicted training label associated with the input data sequence(Michel, pg. 4, right-column, “We want to find an adversarial input                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     such that, assuming that the model has produced the correct output                         
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    y
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                     up to step t-1 during decoding, the probability that the model makes an error at the next step t is maximized. In the log-semiring, this translates into the following loss function:                         
                            
                                
                                    L
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                     
                                    y
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        1
                                    
                                    
                                        |
                                        y
                                        |
                                    
                                
                                
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    1
                                    -
                                    p
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    
                                        
                                            x
                                             
                                        
                                        ^
                                    
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                             
                            
                                
                                    y
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            )
                            )
                        
                    .” Michel teaches find an adversarial input                         
                            
                                
                                    x
                                
                                ^
                            
                        
                      (i.e. generating the adversarial perturbed data) assuming that the model has produced the correct output                         
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    y
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                     up to step t-1 during decoding, the probability that the model makes an error at the next step t is maximized (i.e. using a predicted training label associated with the input data sequence)).
Regarding claim 3, Michel in view of Wang teaches the method of claim 2, wherein the selective filtering comprises calculating a measure of perceptual similarity between the input data sequence and the perturbed data sequence based on a sum of products of (1) the attention weight values of the discriminative sequence periods the input data sequence and (2) a logarithm of attention weights of the perturbed data sequence(Wang, pg. 69, see also fig. 1,                          
                            L
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                    
                                    
                                        N
                                    
                                
                                
                                    (
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            P
                                                        
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    k
                                                                
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    )
                                                     
                                                     
                                                
                                            
                                        
                                    
                                    +
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                                
                                                    e
                                                
                                            
                                        
                                        
                                            e
                                        
                                    
                                    )
                                    )
                                
                            
                        
                     where                         
                            
                                
                                    P
                                
                                
                                    s
                                
                            
                            =
                            s
                            o
                            f
                            t
                            m
                            a
                            x
                            (
                            
                                
                                    W
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                        
                                            P
                                        
                                    
                                    ;
                                     
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                        
                                            P
                                            1
                                        
                                    
                                
                            
                            )
                        
                    ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Michel with the above teachings of Wang for the same rationale stated at Claim 1.
Regarding claim 4, Michel in view of Wang teaches the method of claim 3, wherein the selective filtering further comprises ranking the perturbed data sequence among one or more potential perturbed data sequences, the ranking based on the measure of perceptual similarity(Michel, pg. 2, right-column, “Hence, it is crucial, when evaluating adversarial attacks on MT models, that the discrepancy between the original and adversarial input sentence be quantified in a way that is sensitive to meaning. Let us denote such a source similarity score                         
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                            (
                            x
                            ,
                             
                            
                                
                                    x
                                
                                ^
                            
                            )
                        
                    . Based on these functions, we define the target relative score decrease as:                         
                            
                                
                                    d
                                
                                
                                    t
                                    g
                                    t
                                
                            
                            
                                
                                    y
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            M
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                ^
                                            
                                        
                                        
                                            M
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            0
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    s
                                                
                                                
                                                    t
                                                    g
                                                    t
                                                
                                            
                                            
                                                
                                                    y
                                                    ,
                                                     
                                                     
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            M
                                                        
                                                    
                                                
                                            
                                            ≥
                                            
                                                
                                                    s
                                                
                                                
                                                    t
                                                    g
                                                    t
                                                
                                            
                                            (
                                            y
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    M
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            t
                                                            g
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            y
                                                            ,
                                                             
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            t
                                                            g
                                                            t
                                                        
                                                    
                                                    (
                                                    y
                                                    ,
                                                     
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            M
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            t
                                                            g
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            y
                                                            ,
                                                             
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                             
                                            o
                                            t
                                            h
                                            e
                                            r
                                            w
                                            i
                                            s
                                            e
                                        
                                    
                                
                            
                             
                        
                     The choice to report the relative decrease in                         
                            
                                
                                    s
                                
                                
                                    t
                                    g
                                    t
                                
                            
                        
                      S                         
                            ≔
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                            +
                            
                                
                                    d
                                
                                
                                    t
                                    g
                                    t
                                
                            
                        
                     the interpretation is simple:                         
                            S
                            >
                            1
                             
                            ↔
                            
                                
                                    d
                                
                                
                                    t
                                    g
                                    t
                                
                            
                            >
                            1
                            -
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                        
                     which means that the attack has destroyed the target meaning (                        
                            
                                
                                    d
                                
                                
                                    t
                                    g
                                    t
                                
                            
                        
                    ) more than it has destroyed the source meaning (1-                        
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                        
                    ). " Michel teaches the choice to report the relative decrease in                         
                            
                                
                                    s
                                
                                
                                    t
                                    g
                                    t
                                
                            
                        
                      makes scores comparable across different models or languages (i.e. ranking the perturbed data sequence among one or more potential perturbed data sequences) Hence, it is crucial, when evaluating adversarial attacks on MT models, that the discrepancy between the original and adversarial input sentence be quantified in a way that is sensitive to meaning. Let us denote such a source similarity score                         
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                            (
                            x
                            ,
                             
                            
                                
                                    x
                                
                                ^
                            
                            )
                        
                      in some cases where a single number is needed, we suggest reporting the attack’s success S                         
                            ≔
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                            +
                            
                                
                                    d
                                
                                
                                    t
                                    g
                                    t
                                
                            
                        
                     the interpretation is simple:                         
                            S
                            >
                            1
                             
                            ↔
                            
                                
                                    d
                                
                                
                                    t
                                    g
                                    t
                                
                            
                            >
                            1
                            -
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                        
                     which means that the attack has destroyed the target meaning (                        
                            
                                
                                    d
                                
                                
                                    t
                                    g
                                    t
                                
                            
                        
                    ) more than it has destroyed the source meaning (1-                        
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                        
                    ) (i.e. the ranking based on the measure of perceptual similarity)).  
Regarding claim 5, Michel in view of Wang teaches the method of claim 1, wherein the conservative adversarial training comprises generating adversarial perturbations to maximize an adversarial loss and minimize variation of the attention weight value(Wang, pg. 69, see also fig. 1, fig. 2,  “During training, we minimize the cross entropy of the golden span start and end                         
                            L
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                    
                                    
                                        N
                                    
                                
                                
                                    (
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            P
                                                        
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    k
                                                                
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    )
                                                     
                                                     
                                                
                                            
                                        
                                    
                                    +
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                                
                                                    e
                                                
                                            
                                        
                                        
                                            e
                                        
                                    
                                    )
                                    )
                                
                            
                        
                    …X can be set as each variable in our model, adversarial training adds adversarial cost function                         
                            
                                
                                    L
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            
                                
                                    X
                                    ;
                                    θ
                                
                            
                        
                     to the original cost function.  The equation of                         
                            
                                
                                    L
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            
                                
                                    X
                                    ;
                                    θ
                                
                            
                            =
                            L
                            
                                
                                    X
                                    +
                                    
                                        
                                            r
                                        
                                        
                                            a
                                            d
                                            v
                                        
                                    
                                    ;
                                    θ
                                
                            
                            ,
                             
                            
                                
                                    r
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            =
                            
                                
                                    
                                        
                                            arg
                                        
                                        ⁡
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                    
                                    ≤
                                    ϵ
                                
                            
                            L
                            (
                            X
                            +
                            r
                            ;
                             
                            
                                
                                    θ
                                
                                ^
                            
                            )
                        
                    .” Wang teaches                         
                            
                                
                                    r
                                
                                
                                    a
                                    d
                                    v
                                
                            
                            =
                            
                                
                                    
                                        
                                            arg
                                        
                                        ⁡
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                    
                                    ≤
                                    ϵ
                                
                            
                            L
                            (
                            X
                            +
                            r
                            ;
                             
                            
                                
                                    θ
                                
                                ^
                            
                            )
                        
                     (i.e. generating adversarial perturbations to maximize an adversarial loss ) minimize the cross entropy of the golden span start and end                         
                            L
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                    
                                    
                                        N
                                    
                                
                                
                                    (
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            P
                                                        
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    k
                                                                
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    )
                                                     
                                                     
                                                
                                            
                                        
                                    
                                    +
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                                
                                                    e
                                                
                                            
                                        
                                        
                                            e
                                        
                                    
                                    )
                                    )
                                
                            
                        
                     (i.e. and minimize variation of the attention weight value)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Michel with the above teachings of Wang for the same rationale stated at Claim 1.
Regarding claim 6, Michel in view of Wang teaches the method of claim 1, further comprising vectorizing an input temporal data stream to generate the input data sequence(Michel, pg. 5, right-column, “The first is an LSTM based encoder-decoder architecture with attention… It uses 2-layer encoders and decoders, and dot-product attention. We set the word embedding dimension to 300 and all others to 500.”).  
Regarding claim 7, Michel in view of Wang teaches the method of claim 1, further comprising generating a plurality of perturbed data sequences; and Page 4 of 16 Amendment Filed 18 October 2021 Reply to Office Action of 18 August 2021training an adversarial deep learning network for event sequence analysis using the, plurality of perturbed data sequences as training data(Michel, pg. 8, left-column, see also table 5, and table 6,  “In our experiments, we generate                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     by applying 3 perturbations on the fly at each training step. To maintain training speed we do not solve Equation (2) iteratively but in one shot by replacing the argmax by top-3… We perform adversarial training with perturbations… with the CharSwap constraint (CharSwap-adv). All experiments are conducted with the word-based LSTM model.” Michel teaches we generate                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     by applying 3 perturbations on the fly (i.e. generating a plurality of perturbed data sequences) at each training step. To maintain training speed we do not solve Equation (2) iteratively but in one shot by replacing the argmax by top-3 [w]e perform adversarial training with perturbations with the CharSwap constraint all experiments are conducted with the word-based LSTM model (i.e. and Page 4 of 16 Amendment Filed 18 October 2021Reply to Office Action of 18 August 2021training an adversarial deep learning network for event sequence analysis using the, plurality of perturbed data sequences as training data)). 
Referring to independent claim 8 it is rejected on the same basis as independent claim 1 since they are analogous claims.
Regarding claim 9, Michel in view of Wang teaches the system of claim 8, wherein the selective filtering module is further configured to preserve perceptual similarity between the input data sequence and the perturbed data sequence(Michel, pg. 2, right-column, “Hence, it is crucial, when evaluating adversarial attacks on MT models, that the discrepancy between the original and adversarial input sentence be quantified in a way that is sensitive to meaning. Let us denote such a source similarity score                         
                            
                                
                                    s
                                
                                
                                    s
                                    r
                                    c
                                
                            
                            (
                            x
                            ,
                             
                            
                                
                                    x
                                
                                ^
                            
                            )
                        
                    .”).
Referring to dependent claims 10-13, they are rejected on the same basis as
dependent claims 2-5 since they are analogous claims.
Referring to independent claim 14, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 15-20, they are rejected on the same basis as
dependent claims 2-7 since they are analogous claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
Adam Clark Standke
Assistant Examiner
Art Unit 2129


/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It should also be noted that Applicant only mentions kNN and CharSwap, but Michel also teaches the Unconstrained method also. 
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.